EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin Soules (Reg. No. 66,033) on March 18, 2022.
The Application has been amended as follows:
Claim 1. line 19 page 2 of 23 should be amended to: 
….
	a base piezoelectric rotary stage fitted to the base housing[[.]]; 
….
Claim 9. (Currently Amended) The optical terminal of claim [[8]]1 further comprising: an elevation gimbal configured to adjust elevation of the shroud.  

Claim 10. (Currently Amended) The optical terminal of claim [[8]]1 further comprising: an azimuth gimbal configured to adjust azimuth of the shroud.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Drawings

The objection to drawings for Figure 5 is withdrawn in light of Applicant’s amendment. 
Allowable Subject Matter


Claims 1-6, and 9-20 are allowed.
Claims 7-8 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records Gerald Nykolak et al., (US 2021/0067248 A1); Andrew Nicholas Dames et al., (US 20030128912 A1); Jari Ruuttu et al., (US 2007/0245956 A1); Toshiyuki Nakada et al., (US 2013/0176635 A1) has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
	Regarding claim 1, An optical terminal comprising: 
	an optical telescope configured to receive and transmit light signals comprising: 
a housing for the optical telescope; 
a first arm with a mirror in a first beam path of a fiber optic transmitter and piezoelectric transducer, a collimator between the mirror and the fiber optic transmitter, and a thin film Dichroic filter; and
a second arm with a fiber optic receiver configured in a second beam path to a focusing lens and a second mirror, the second mirror configured with a fast steering mirror actuator; 
a coating configured on the housing of the optical telescope, the coating comprising an emissive thermally conductive coating, wherein the housing is comprised of a continuous carbon fiber configured to minimize the overall thermal response of the optical terminal; 

a base housing configured to house the modem; 
a base piezoelectric rotary stage fitted to the base housing;
a pointing and tracking system; and 
a modem.
Regarding claim 15, A communications system comprising: 
a transceiver operably connected with an optical telescope configured to receive and transmit light signals the optical telescope comprising: 
a housing for the telescope; 
a first arm with a mirror in a first beam path of a fiber optic transmitter and piezoelectric transducer, a collimator between the mirror and the fiber optic transmitter, and a thin film Dichroic filter; 
a second arm with a fiber optic receiver configured in a second beam path to a focusing lens and a second mirror, the second mirror configured with a fast steering mirror actuator; 
an aspheric lens; 
an aperture stop at a focal point of an objective lens of the optical telescope; 
wherein the first beam path and the second beam path intersect at a partial reflecting mirror, through a blur lens and onto a quad cell detector; 
a pointing and tracking system configured to control attitude of the optical telescope; and a modem.
19, A communications system comprising: 
a transceiver operably connected with an optical telescope configured to receive and transmit light signals the optical telescope comprising; Page 6 of 23 
SERIAL NO. 17/199,316a first arm with a mirror in a first beam path of a fiber optic transmitter and piezoelectric transducer, a collimator between the mirror and the fiber optic transmitter, and a thin film Dichroic filter; 
a second arm with a fiber optic receiver configured in a second beam path to a focusing lens and a second mirror, the second mirror configured with a fast steering mirror actuator; and 
at least one kosters prism, the kosters prism comprising a first right angle prism and a second right angle prism joined together, and at least one detector configured to eliminate common-mode noise via subtractions; 
a pointing and tracking system comprising: 
	at least one ultrasonic piezoelectric rotary stages operably connected to a telescope shroud, the telescope shroud configured around the optical telescope; an elevation gimbal configured to adjust elevation of the shroud; and an azimuth gimbal configured to adjust azimuth of the shroud;
 a modem; a base housing configured to house the modem; and 
a base piezoelectric rotary stage fitted to the base housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Dean R. Dailey et al., 	(US 2006/0076459 A1)
Joshua A. Conway et al., 	(US 2004/0081469 A1)
Koh Ishizuka et al., 	(US 5,532,819 A)
Keith Carrigan et al.,	(US 2020/0371276 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636